Title: From Thomas Jefferson to James Madison, 16 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 16. 07.
                        
                        I recieved yesterday your two letters without date on the subjects now to be answered. I do not see any
                            objection to the appointment of mr Cocke as Agent at Martinique. that of a Consul at Mogadore is on more difficult
                            ground. a Consul in Barbary is a diplomatic character, altho’ the title does not imply that. he recieves a salary fixed by
                            the legislature; being independant of Simpson we should have two ministers to the same sovereign. I should therefore think
                            it better to leave the port of Mogadore to an Agent of Simpson’s appointment & under his controul.
                        If any thing Thrasonic & foolish from Spain could add to my contempt of that government it would be the
                            demand of satisfaction now made by Foronda. however, respect to ourselves requires that the answer should be decent; and I
                            think it fortunate, that this opportunity is given to make a strong declaration of facts, to wit, how far our knolege of
                            Miranda’s objects went, what measures we took to prevent any thing further, the negligence of the Spanish agents to give
                            us earlier notice, the measures we took for punishing those guilty, & our quiet abandonment of those taken by the
                            Spaniards. but I would not say a word in recrimination as to the Western intrigues of Spain: I think that is the snare
                            intended by this Protest, to make it a set-off for the other. as soon as we have all the proofs of the Western intrigues
                            let us make a remonstrance & demand of satisfaction, &, if Congress approves, we may in the same instant make
                            reprisals on the Floridas, until satisfaction for that & for spoliations & until a settlemt. of boundary. I had
                            rather have war against Spain than not, if we go to war against England. our Southern defensive force can take the
                            Floridas, volunteers for a Mexican army will flock to our standard, & rich pabulum will be offered to our privateers in
                            the plunder of their commerce & coasts. probably Cuba would add itself to our confederation. the paper in answer to
                            Foronda should I think be drawn with a view to it’s being laid before Congress, & published to the world as our
                            justification against the imputation of participation in Miranda’s projects.
                        The late flood has swept all the mills in our neighborhood. about one half of my mill dam is gone. great
                            losses on the low grounds as well of the severed as the growing crop. mr. Sam Carr tells me there was a trough at his
                            house used for feeding his mules, 12. inches deep, standing in an open place. the mules had been fed in it in the evening
                            of Wednesday the 12th. which proves there was no water in it then. with the rain which fell that night only, it was
                            running over the next morning, altho’ it is presumed the mules had drunk out of it in the mean time. Wood’s mill on the
                            river has stood tolerably well. Macgruder’s dam has stood, but the lock is gone, which interrupts our navigation.   we are flattering ourselves with the hope of a visit from mrs Madison &
                            yourself some time this season. I tender her my friendly respects & salute yourself affectionately.
                        
                            Th: Jefferson
                            
                        
                    